Citation Nr: 0720272	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-37 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for facial scarring of the left eye.

2.  Entitlement to an initial disability rating in excess of 
50 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active military duty from May 1988 to 
May 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision by the RO in Washington, DC which 
granted the veteran's claim for service connection for 
migraine headaches as well as his claim for facial scarring 
of the left eye area, and assigned an initial 10 percent 
disability rating effective March 1, 1999 for both 
disabilities.  Subsequently, in a September 2004 decision the 
RO increased the veteran's disability rating for migraine 
headaches to 30 percent disabling and then in March 2006 the 
RO again increased the disability rating to 50 percent 
disabling from March 1, 1999.   He appealed all his claims 
for higher initial ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's service-connected facial scars are severe, 
and produce a marked and unsightly deformity of eyelid area 
surrounding the left eye.

2.  The veteran's service-connected migraine headaches are 
manifested by constant and severe headaches, but an 
exceptional or unusual disability picture is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for service-
connected facial scars, on appeal from an initial grant of 
service connection, have been met since March 1, 1999.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7800 (2002) and 
7800 (2006).

2.  The criteria for a rating in excess of 50 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b)(1), 
4.124a, Diagnostic Codes 8100 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

By virtue of October 2003, July 2004, and March 2006 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  Thus, he may be considered 
to have been advised to submit any pertinent evidence in his 
possession.  He has not identified any additional evidence 
that needs to be obtained.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So the Board finds that the duty 
to assist has been met.

Also in this case, the RO initially considered the veteran's 
claim, without first sending him a VCAA letter.  However, the 
RO sent him VCAA letters in October 2003, July 2004, and 
March 2006 and readjudicated his claims in the September 2004 
statement of the case (SOC) and the June 2006 supplemental 
statement of the case (SSOCs).  Consequently, there already 
have been steps to remedy the error in the timing of the VCAA 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on 
March 3, 2006, the Court issued another decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
are: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

But in cases like this one, where the initially claimed 
benefits have been granted and an effective date assigned, 
the initial claim has been more than substantiated - it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose the notice is intended to 
serve has been fulfilled.  Id.  So no further notice is 
required in this case and the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of the veteran's claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384(1993).



Factual Background
Scars

The veteran was afforded a general VA examination in 
September 1999.  Upon examination facial scars were noted on 
his left brow and inferior area of the left fissure.  The 
scars were tender and he complained of discomfort such as 
burning and itching.  His left flank scar measured 22 
centimeters horizontally and 1.5 centimeters in width.  The 
veteran's second scar measured 4 centimeters in width and 3 
centimeters horizontally.  Both scars were raised with mild 
erythema and central hypopigmentation and were tender to 
light touch.  No ulceration, warmth or discharge was noted.  
The diagnosis noted a facial scar with hyperesthesia, pain 
and decreased sensation to light touch.       

During a June 2006 VA examination two scars were noted on the 
veteran's face.  The first scar was described as a half 
circle on the outer edge of his left eyebrow.  It was tender 
and unsightly.  It measured 3 centimeters in length and 1/4 
centimeter wide.  The second scar was beneath the left lower 
lid and was 3 centimeters in length and 1/4 centimeter wide.  
It was also tender and unsightly.  Both scars were darker 
than the surrounding skin and they were superficial but not 
deep.  The scar on the outer edge of the left eyebrow was 
indented slightly.  Both scars were tender and they did not 
interfere with function.  No kelmoid formation was noted and 
both were well-healed.  The scars were free of ulcerations, 
induration and infections.  There was no adherence to the 
underlying tissue and the scars were not unstable.  
Depression was noted in the scar in the left eyebrow area but 
no depression was found on the scar beneath the lower lid.  
Both scars were superficial.  There was no loss of function 
or limitation of motion of any facial features due to the 
scars.  The diagnosis was scars of the face.     

Color photographs were taken and associated with the claims 
file.



Pertinent Law and Regulations
Increased Rating Claims

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.   See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In addition, as alluded to earlier, where, as here, an award 
of service connection for a disability has been granted and 
the assignment of an initial evaluation for that disability 
is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found.  In other 
words, evaluations may be "staged."  See Fenderson, 12 Vet. 
App. at 125-26 (1999).  This, in turn, will compensate the 
veteran for times since the effective date of his award when 
his disability may have been more severe than at other times 
during the course of his appeal.

Rating Criteria for Scars

During the pendency of this appeal, the rating criteria for 
evaluating skin disorders, including scars, were amended.  
These changes became effective on August 30, 2002.  See 67 
Fed. Reg. 49590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2004)).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & 
Supp.2006); 38 C.F.R. § 3.114 (2006).

The record reflects that the RO provided the veteran with 
notice of the revised regulations in the September 2004 SOC 
and June 2006 SSOC. Thus, the Board finds that we may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002).

Scars of the head, face, or neck may also be rated on the 
basis of disfigurement.   Under the criteria in effect prior 
to August 30, 2002, a noncompensable evaluation is warranted 
if the disfigurement is slight, and a 10 percent evaluation 
is warranted if the disfigurement is moderate.  Severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrants a 30 
percent evaluation.  Disfiguring scars warrant a 50 percent 
evaluation if there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

A note following Diagnostic Code 7800 provides that the 10 
percent rating may be increased to 30 percent, the 30 percent 
to 50 percent and the 50 percent to 80 percent if in addition 
to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted with several 
unretouched photographs for rating by central office.

Under the criteria which became effective August 30, 2002, 
disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.

In addition, the new criteria continue to provide that other 
scars may be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006).

Analysis

Under the old criteria, the only diagnostic code that could 
warrant a higher 30 percent rating is Diagnostic Code 7800 
(disfiguring scars of the head, face or neck), which stated 
that the scar must be severe, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles (i.e. ears).  As discussed above and as seen in the 
color photographs submitted along with the June 2006 VA 
examination, the scars on the veteran's head affect his left 
eye area and specifically the area of his eyelid.  The June 
2006 examiner noted that both scars were unsightly and 
tender.  Additionally, they were both superficial.  
Therefore, the Board finds that the scars are more 
appropriately rated as 30 percent disabling under the 
criteria in effect prior to August 30, 2002.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).  

Under the new criteria, the only diagnostic code that could 
warrant a higher 30 percent rating is Diagnostic Code 7800, 
which finds that the scars must have visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).  But there is no 
evidence of tissue loss, gross distortion, or asymmetry.  
Moreover, there is no evidence that the veteran has more than 
one of the characteristics of disfigurement.  The scar was 
not five or more inches in length or at least a quarter inch 
wide; was not adherent to the underlying tissue; there was no 
indication the underlying soft tissue was missing; and there 
was no indication the skin was indurated and inflexible.  
Additionally, there was no ulceration, adherence, 
instability, tissue loss, hypopigmentation or 
hyperpigmentation in an area exceeding six square inches, or 
abnormal texture.  As such, the Board finds that the 
veteran's facial scars do not meet the criteria for the next 
higher rating under the revised criteria, in effect from 
August 30, 2002.  

So an initial 30 percent rating for facial scars is 
appropriate under Diagnostic Code 7800, in effect prior to 
August 30, 2002, since March 1, 1999.  

Extraschedular Rating
Scars

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted for facial scars.  This regulation 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, if for example the disability at issue 
causes marked interference with his employment or has in the 
past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

In this regard, the Board finds that there has been no 
showing by the veteran that his disorders have resulted in 
marked interference with his employment (that is, beyond that 
contemplated by his current schedular ratings) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  A pertinent VA regulation, 38 C.F.R. § 4.1, 
expressly explains that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Rating Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his service-
connected disorder has resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted.  See also Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Analysis
Migraine Headaches

The veteran's migraine headaches are evaluated under the 
criteria set forth at 38 C.F.R. § 4.124(a), Diagnostic Code 
8100.  Under this provision, a 50 percent rating is warranted 
for migraine headaches with very frequent completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100.  There is no provision for a higher rating for 
headaches in the Rating Schedule, and no evidence that the 
veteran's migraine headache disability is more appropriately 
evaluated under another Diagnostic Code.  The veteran has not 
argued otherwise.

Because the veteran is currently in receipt of the maximum 
schedular rating for migraine headaches, the Board has 
considered an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1).  As stated above, under 38 C.F.R. § 
3.321(b)(1), an extraschedular evaluation is warranted only 
if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

Due to the nature of the veteran's service-connected headache 
disability, interference with employment is established.  The 
evidence indicates that he experiences flare-ups which 
require him to miss work.  During his most recent examination 
in May 2004 he denied the use of any medication to treat his 
headaches and reported that he managed them with rest in a 
dark and quiet environment. 

The evidence does not show marked interference with his 
employment as a result of his service-connected disability 
beyond that contemplated under by his assigned schedular 
rating.  In addition, the Board notes that the record 
contains no indication that the veteran has been frequently 
hospitalized for treatment of his service-connected headache 
disability; rather, his treatment has been on an outpatient 
basis and he has expressly denied the use of any medication.

In summary, although the record shows that the veteran's 
headache disability results in occasional time missed from 
work, his maximum disability rating of 50 percent is 
recognition that his industrial capabilities are severely 
impaired.  After reviewing the record, the Board is unable to 
identify an exceptional or unusual factor which would render 
impractical the application of the regular schedular 
standards.  Thus, referral for consideration of 
extraschedular rating is not warranted.

As the preponderance of the evidence is against the claim for 
a rating in excess of 50 percent for the veteran's migraine 
headaches, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

An initial disability rating of 30 percent is granted for 
facial scars, effective March 1, 1999.

Entitlement to an initial disability rating in excess of 50 
percent for migraine headaches is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


